Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19, 21, 29 and 30 are pending in the application. Claims 1-4, 21 and 29 are rejected. Claim 7 is objected to. Claims 5, 6, 8-19 and 30 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of the species of the first compound of claim 7 to prosecute the invention of Group I, claims 1-18, 21 and 29 in the reply filed on July 7th, 2022 is acknowledged.  The traversal is on the ground(s) that “Election of species practice is not provided by the Unity of Invention principles that attach to the national stage entry” and that “no basis for this requirement is provided”. Regarding election of species practice, MPEP 1893.03(d) specifically discusses election of species in national stage applications. At least in view of the art cited previously and below, the species of the instant claims do not share a special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended.  If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.  The examination of the Markush-type claims has been extended to include the scope of claim 7 as well as the prior art cited below.  
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration. Claims 1-4, 7, 21 and 29 read on the elected species and are therefore under examination.

Claims 5, 6, 8-19 and 30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species or invention.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2019/078131, filed October 17th, 2019, which claims priority under 35 U.S.C. 119(a-d) to PCT/CN2018/111037, filed October 19th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Due to the presence of intervening prior art (CAS Registry No. 2347515-91-5, which entered STN on June 27th, 2019), the contents of PCT/CN2018/111037 were reviewed and since each claim under examination is supported by the priority document, the effective filing date of the claims under examination is October 19th, 2018.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 8th, 2022.

Claim Objections
Claim 29 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to claims in the alternative only.  See MPEP § 608.01(n). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 21 and 29 are rejected as indefinite based on the definition of L as follows:

    PNG
    media_image1.png
    110
    423
    media_image1.png
    Greyscale

Claim 1 previously recites that R6 is -L-Cy1. The group -L- is depicted with horizontal attachments; however, the options for L are depicted vertically. For this reason, it is unclear if the options for L would include both manners in which the rings can be attached for groups that are asymmetric. It appears that Applicant intends for the top point of connection to connect to the carbonyl moiety in formula (I) and therefore the groups above should be redrawn horizontally.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 29 is multiple dependent; however, since the claim is dependent upon claim 19 where claim 19 is a method and claim 29 is a compound claim, claim 29 encompasses subject matter that is not embraced by parent claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 21 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2015/0320702 A1 by Chou et al.
Chou et al. teach the following compound on page 45:

    PNG
    media_image2.png
    212
    349
    media_image2.png
    Greyscale
.
The compound reads on formula (I) where R1-R5 are hydrogen, m is 1, R6 is -L-Cy1, L is N(R7)-X-, R7 is hydrogen, X is a bond and Cy1 is phenyl. These definitions read on instant claims 1 and 2. Regarding instant claim 21, the prior art further teaches biological testing on page 27 as part of Table 5 that would have involved a mixture with water, which is a therapeutically inert carrier. Regarding instant claim 29, MPEP 2113(I) states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

The prior art is deemed to anticipate instant claim 29 irrespective of a method of preparation.

Claim(s) 1-4, 21 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. ACS Chemical Neuroscience 2010, 1, 411-419.
Williams et al. teach the following reaction and conditions on page 413:

    PNG
    media_image3.png
    226
    656
    media_image3.png
    Greyscale

The prior art teaches that compounds 6a-i were converted into compounds 7a-i where definitions are provided on page 414. Compounds 2a-i (after reaction with an aniline and prior to reaction to form the tricyclic structure) read on formula (I) where R1-R4 are hydrogen, halogen or methyl, R5 is hydrogen, m is 1, R6 -L-Cy1, L is N(R7)-X-, R7 is hydrogen, X is a bond and Cy1 is phenyl that is either unsubstituted or substituted with fluorine. These definitions read on instant claims 1 and 2 and were compounds 2f and 2h additionally read on instant claims 3 and 4. Regarding instant claim 21, the prior art teaches a synthesis on page 418 where “All Compounds Were Synthesized in an Analogous Manner” and where reaction to form an amide was followed by dilution with water, which is a therapeutically inert carrier. Regarding instant claim 29, MPEP 2113(I) states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

The prior art is deemed to anticipate instant claim 29 irrespective of method of preparation.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626